          Case 2:18-cv-05470-MWF-JPR Document 50 Filed 12/11/18 Page 1 of 25 Page ID #:546



                     1   Paul M. Gelb (SBN 214439)
                         Paul.Gelb@dbr.com
                     2   Zoë K. Wilhelm (SBN 305932)
                         Zoe.Wilhelm@dbr.com
                     3   DRINKER BIDDLE & REATH LLP
                         1800 Century Park East, Suite 1500
                     4   Los Angeles, California 90067-1517
                         Telephone: (310) 203-4000
                     5   Facsimile: (310) 229-1285
                     6   Attorneys for Defendants
                         P.J. SALVAGE, WUNDIES ENTERPRISES,
                     7   INC., ANDRA GROUP L.P., BLUM’S
                         SWIMWEAR AND INTIMATE APPAREL,
                     8   CENTURY 21 DEPARTMENT STORES, LLC,
                         DILLARD’S INC., AND NORDSTROM, INC.
                     9
                    10   James W. Spertus (SBN 159825)
                         Jim@spertuslaw.com
                    11   Ezra D. Landes (SBN 253052)
                         Ezra@spertuslaw.com
                    12   SPERTUS, LANDES & UMHOFER, LLP
                         1990 S. Bundy Drive, Suite 705
                    13   Los Angeles, California 90025
                         Telephone: (310) 826-4700
                    14   Facsimile: (310) 826-4711

                    15   Attorneys for Defendants
                         AMAZON.COM, INC., LORD & TAYLOR,
                    16   LLC, MACY’S INC., AND ZAPPOS IP, INC.

                    17                          UNITED STATES DISTRICT COURT
                    18                        CENTRAL DISTRICT OF CALIFORNIA
                    19
                    20   KLAUBER BROTHERS, INC., a New                      Case No. 2:18-cv-05470-MWF-JPR
                         York corporation,
                    21                                                      MEMORANDUM OF POINTS
                                           Plaintiff,                       AND AUTHORITIES IN
                    22                                                      SUPPORT OF RETAILER
                              v.                                            DEFENDANTS’ MOTION TO
                    23                                                      DISMISS FIRST AMENDED
                         P.J. SALVAGE, a business entity of                 COMPLAINT PURSUANT TO
                    24   form unknown; WUNDIES                              FEDERAL RULE OF CIVIL
                         ENTERPRISES, INC., a New Jersey                    PROCEDURE 12(b)(6)
                    25   Corporation; ANDRA GROUP L.P.,
                         individually and doing business as                  Date:      February 11, 2019
                    26   “HerRoom.com,” a Texas Limited                      Time:      10:00 a.m.
                         Partnership; AMAZON.COM, INC., a                    Judge:     Hon. Michael W. Fitzgerald
                    27   Washington Corporation; BLUM’S                      Place:     350 West First Street
                         SWIMWEAR AND INTIMATE                                          Courtroom 5A
                    28   APPAREL, a business entity of form                             Los Angeles, CA 90012
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                                   RETAILER DEFENDANTS’ MEMO OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS FAC
          Case 2:18-cv-05470-MWF-JPR Document 50 Filed 12/11/18 Page 2 of 25 Page ID #:547



                     1   unknown; THE BRA GENIE, a business
                         entity of form unknown; CENTURY 21               Complaint Filed: Nov. 20, 2018
                     2   DEPARTMENT STORES, LLC, a New
                         York Limited Liability Company;                  [Notice of Motion and Motion to
                     3   DILLARD’S INC., and Arkansas                     Dismiss; and [Proposed] Order, filed
                         Corporation; LORD & TAYLOR, LLC,                 concurrently herewith]
                     4   a Delaware Limited Liability Company;
                         MACY’S INC., individually and doing
                     5   business as “Bloomingdale’s”, a
                         Delaware Corporation; NORDSTROM,
                     6   INC., a Washington Corporation;
                         ZAPPOS IP, INC., individually and
                     7   doing business as “Zappos.com” and
                         “6pm.com,” and DOES 1 through 10,
                     8
                                         Defendants.
                     9
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW                                                     2
   LOS ANGELES
                                 RETAILER DEFENDANTS’ MEMO OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS FAC
          Case 2:18-cv-05470-MWF-JPR Document 50 Filed 12/11/18 Page 3 of 25 Page ID #:548



                     1                                        TABLE OF CONTENTS
                     2                                                                                                            Page
                     3   I.     INTRODUCTION ........................................................................................ 6
                     4   II.    BACKGROUND .......................................................................................... 7
                     5   III.   STANDARDS ON MOTION TO DISMISS ................................................10
                     6   IV.    ARGUMENT...............................................................................................11
                     7          A.       Plaintiff Fails to State a Claim Against the Retailer Defendants for
                                         Vicarious and/or Contributory Copyright Infringement. ................... 11
                     8
                                B.       Plaintiff Fails to State a Claim for Copyright Infringement Against
                     9                   the Retailer Defendants. .................................................................... 14
                    10                   1.      Plaintiff Fails to Plead Facts Sufficient to Allege Access by
                                                 the Retailer Defendants. ...........................................................14
                    11
                                         2.      Plaintiff Fails to Plead Facts Sufficient to Allege Striking
                    12                           Similarity or Even Substantial Similarity as to the Garments
                                                 Allegedly Sold by Retailer Defendants. ...................................16
                    13
                         V.     CONCLUSION ...........................................................................................23
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW                                                              3
   LOS ANGELES
                                     RETAILER DEFENDANTS’ MEMO OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS FAC
          Case 2:18-cv-05470-MWF-JPR Document 50 Filed 12/11/18 Page 4 of 25 Page ID #:549



                     1                                       TABLE OF AUTHORITIES
                                                                                                                                     Page
                     2
                     3   CASES

                     4   A&M Records, Inc. v. Napster, Inc.,
                           239 F.3d 1004, 1019 (9th Cir. 2001) ........................................................... 11, 12
                     5
                     6   Ashcroft v. Iqbal,
                            556 U.S. 662 (2009) .................................................................................... 10, 13
                     7
                         Balistreri v. Pacifica Police Dep’t,
                     8
                            901 F.2d 696 (9th Cir. 1990) ............................................................................. 10
                     9
                         Baxter v. MCA, Inc.,
                    10     812 F.2d 421 (9th Cir. 1987) ............................................................................. 16
                    11
                         Bell Atl. Corp. v. Twombly,
                    12      550 U.S. 544 (2007) .............................................................................. 10, 12, 22
                    13   Cavalier v. Random House,
                    14     297 F.3d 815 (9th Cir. 2002) ...............................................................................7

                    15   Ellison v. Robertson,
                            357 F.3d 1072 (9th Cir. 2004) ........................................................................... 11
                    16
                    17   Gershwin Publ’g Corp. v. Columbia Artists Mgmt., Inc.,
                           443 F.2d 1159 (2d Cir. 1971) ............................................................................ 11
                    18
                         Hard Rock Café Licensing v. Concession Servs.,
                    19
                           955 F.2d 1143 (7th Cir. 1992) ........................................................................... 11
                    20
                         Klauber Bros., Inc. v. Jenny Yoo Collection, Inc.,
                    21      2017 WL 4082483 (S.D.N.Y. July 18, 2017) ................................................ 6, 12
                    22
                         L.A. Printex Indus., Inc. v. Aeropostale, Inc.,
                    23      676 F.3d 841, 849 (9th Cir. 2012) ................................................................. 7, 17
                    24   Lixenberg v. BioWorld Merch., Inc.,
                    25      2016 WL 7469666 (C.D. Cal. Feb. 1, 2016) ................................................. 6, 16
                    26   Luvdarts, LLC v. AT & T Mobility, LLC,
                    27      710 F.3d 1068 (9th Cir. 2013) ........................................................................... 14

                    28
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW                                                                4
   LOS ANGELES
                                            DEFENDANTS’ MEMO OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS
          Case 2:18-cv-05470-MWF-JPR Document 50 Filed 12/11/18 Page 5 of 25 Page ID #:550



                     1   Malibu Textiles Inc. v. H&M Hennes & Mauritz LP,
                     2     2017 WL 4685537 (C.D. Cal. June 29, 2017) .....................................................6

                     3   Mathew Enter., Inc. v. FCA US, LLC,
                           2016 WL 6778534 (N.D. Cal. Nov. 16, 2016) .................................................. 10
                     4
                     5   Matthew Bender & Co. v. West Publ’g Co.,
                           158 F.3d 693 (2d Cir. 1998) .............................................................................. 11
                     6
                         Premier Fabrics, Inc. v. Woodland Trading Inc.,
                     7
                            42 F. Supp. 3d 549 (S.D.N.Y. 2014) ................................................................. 12
                     8
                         R Power Biofuels, LLC v. Chemex LLC,
                     9      2016 WL 6663002 (N.D. Cal. Nov. 11, 2016) .................................................. 10
                    10
                         Star Fabrics, Inc. v. Wet Seal, Inc.,
                    11      2014 WL 12591272 (C.D. Cal. Dec. 2, 2014) ..................................... 6, 8, 14, 16
                    12   Tatone v. SunTrust Mortg., Inc.,
                    13      857 F.Supp.2d 821 (D. Minn. 2012) ...................................................................7
                    14   Unicolors, Inc. v. NB Brother Corp.,
                           2017 WL 4402287 (C.D. Cal. Oct. 3, 2017) ................................................ 11, 14
                    15
                    16   Vitalix S.A. DE C.V. v. Grupo Carossi Sociedad Anonima,
                            2010 WL 2612696 (C.D. Cal. June 25, 2010) ................................................... 13
                    17
                         Williams v. Crichton,
                    18
                            84 F.3d 581 (2d Cir. 1996) ..................................................................................7
                    19
                         STATUTES, RULES & REGULATIONS
                    20
                         Fed. R. Civ. P. 8(a)(2) ........................................................................................ 7, 10
                    21
                    22   Fed. R. Civ. Proc. 8(d)(1)................................................................................... 7, 17

                    23   Fed. R. Civ. Proc. 12(b)(6)..................................................................................... 10
                    24
                    25
                    26
                    27
                    28
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW                                                                  5
   LOS ANGELES
                                             DEFENDANTS’ MEMO OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS
          Case 2:18-cv-05470-MWF-JPR Document 50 Filed 12/11/18 Page 6 of 25 Page ID #:551



                     1                                                 I.
                     2                                      INTRODUCTION
                     3         Klauber Brothers, Inc. (“Plaintiff”) purports to allege direct, vicarious and/or
                     4   contributory copyright infringement concerning two patterns of lace against P.J.
                     5   Salvage (the “Brand” or “P.J. Salvage”) and 10 retailer defendants (the “Retailer
                     6   Defendants” and, collectively with the Brand, “Defendants”). Plaintiff must allege
                     7   facts sufficient to make out the elements of its claims as to each Defendant.
                     8   Plaintiff’s First Amended Complaint (“FAC”) fails to do so with regard to the
                     9   Retailer Defendants, who should be dismissed from this action.
                    10         The FAC’s allegations on its second claim for vicarious and/or contributory
                    11   copyright infringement against the Retailer Defendants are insufficient as a matter
                    12   of law. The FAC does not allege facts showing that the Retailer Defendants had
                    13   knowledge or control to establish vicarious or contributory copyright infringement.
                    14   See, e.g., Klauber Bros., Inc. v. Jenny Yoo Collection, Inc., 2017 WL 4082483
                    15   (S.D.N.Y. July 18, 2017). Indeed, the few facts that Plaintiff alleges point to the
                    16   fact that the Retailer Defendants did not possess the requisite knowledge or control.
                    17   Therefore, the secondary infringement claim fails to state a claim against the
                    18   Retailer Defendants.
                    19         Likewise, the FAC does not state a claim for direct copyright infringement
                    20   against the Retailer Defendants. For one thing, it lacks factual allegations regarding
                    21   access by the Retailer Defendants. See, e.g., Malibu Textiles Inc. v. H&M Hennes
                    22   & Mauritz LP, 2017 WL 4685537 (C.D. Cal. June 29, 2017); Lixenberg v.
                    23   BioWorld Merch., Inc., 2016 WL 7469666 (C.D. Cal. Feb. 1, 2016); Star Fabrics,
                    24   Inc. v. Wet Seal, Inc., 2014 WL 12591272 (C.D. Cal. Dec. 2, 2014). Further, the
                    25   FAC’s allegations of “substantial similarity” rely solely on the products that the
                    26   Brand allegedly made and sold (see FAC ¶¶ 25(a), 28, 30), not on any of the
                    27   products that the Retailer Defendants allegedly sold (see FAC, Exh. A).
                    28         To the contrary, the attachment of photographs as an undifferentiated exhibit
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW                                                      6
   LOS ANGELES
                                    RETAILER DEFENDANTS’ MEMO OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS
          Case 2:18-cv-05470-MWF-JPR Document 50 Filed 12/11/18 Page 7 of 25 Page ID #:552



                     1   that is 300 pages long demonstrates that the products allegedly sold by the Retailer
                     2   Defendants differ dramatically in content, layout, shape, color, material, and/or
                     3   arrangement, and from the exemplar provided by Plaintiff in the FAC. See L.A.
                     4   Printex Indus., Inc. v. Aeropostale, Inc., 676 F.3d 841, 849 (9th Cir. 2012) (“when
                     5   comparing fabric designs a court must ‘examine the similarities in their ‘objective
                     6   details in appearance,’ including, but not limited to, ‘the subject matter, shapes,
                     7   colors, materials, and arrangement of the representations.’”) (citing Cavalier v.
                     8   Random House, 297 F.3d 815, 826 (9th Cir. 2002)) (emphasis added); see also
                     9   Williams v. Crichton, 84 F.3d 581, 590 (2d Cir. 1996) (“Such a scattershot
                    10   approach cannot support a finding of substantial similarity because it fails to
                    11   address the underlying issue: whether a lay observer would consider the works as a
                    12   whole substantially similar to one another.”) (emphasis added).
                    13         Such pleading by way of an blunderbuss exhibit fails to satisfy the Rule
                    14   8(a)(2)’s requirement for a “a short and plain statement of the claim showing that
                    15   the pleader is entitled to relief.” See also Fed. R. Civ. Proc. 8(d)(1) (“Each
                    16   allegation must be simple, concise, and direct”); see also Tatone v. SunTrust
                    17   Mortg., Inc., 857 F.Supp.2d 821, 840 (D. Minn. 2012) (“A complaint which lumps
                    18   all defendants together and does not sufficiently allege who did what to whom, fails
                    19   to state a claim for relief because it does not provide fair notice of the grounds for
                    20   the claims made against a particular defendant.”) (emphasis added).
                    21         As discussed below, the FAC consists of incomplete and legally insufficient
                    22   factual allegations that fail to meet the threshold pleading requirements. Plaintiff
                    23   has already been given the opportunity to correct these pleading deficiencies. The
                    24   FAC should be dismissed as to the Retailer Defendants without leave to amend.
                    25                                                 II.
                    26                                       BACKGROUND
                    27         On June 19, 2018, Plaintiff commenced this action purporting to allege
                    28   direct, vicarious and/or contributory copyright infringement of two patterns of lace
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW                                                      7
   LOS ANGELES
                                  RETAILER DEFENDANTS’ MEMO OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS FAC
          Case 2:18-cv-05470-MWF-JPR Document 50 Filed 12/11/18 Page 8 of 25 Page ID #:553



                     1   against P.J. Salvage, a manufacturer of pajamas, loungewear, and lingerie, and 10
                     2   retailers. The two patterns of lace, Design Number 7087 and Design Number 7088
                     3   (together, “Lace Designs”) consist of fine lace with leaves and flowers. FAC. ¶¶
                     4   19. These Lace Designs are white and rectangular with translucent filigree. Id.
                     5         On October 30, 2018, the Court dismissed Plaintiff’s complaint with leave to
                     6   amend. Dkt. 47. First, the Court found that Plaintiff failed to allege access to the
                     7   Lace Designs. Rather, Plaintiff had alleged only “a speculative list of the potential
                     8   ways [Defendants] could have theoretically” accessed the Lace Designs. Id. at 8
                     9   (quoting Star Fabrics, Inc. v. Wet Seal, Inc., No. 14-cv-7163-BRO (SHx), 2014 WL
                    10   12591271 at *4 (C.D. Cal.)). The Court noted: “The Complaint not only fails to
                    11   allege any concrete facts specifically linking Defendants’ activities to the Lace
                    12   Designs, but also fails to distinguish the individual activities of the purported
                    13   wrongdoers by referring to them collectively as ‘Defendants.’” Dkt. 47 at 8.
                    14         Second, the Court found that Plaintiff failed to allege substantial similarity
                    15   between the Lace Designs and the allegedly infringing products. Dkt. 47 at 10.
                    16   While Plaintiff included a photograph of part of one product, it was unclear which,
                    17   if any, of the Defendants had sold the product. Moreover, the Court noted that “the
                    18   products are differently shaped (triangular versus rectangular), differently colored
                    19   (brown versus white), and differently arranged (filled-in versus translucent leaves
                    20   and stems).” Id. Based on these differences, “the Court [could] not conclude that
                    21   they are substantially similar. Id.
                    22         Finally, the Court dismissed Plaintiff’s claim for vicarious and/or
                    23   contributory copyright infringement “because Plaintiff has failed to identify direct
                    24   infringement by some third party.” Dkt. 47 at 11.
                    25         On November 20, 2018, Plaintiff filed a first amended complaint alleging
                    26   new facts as to P.J. Salvage and attaching over 300 pages of images of products
                    27   allegedly purchased from the Retailer Defendants and the Brand.
                    28         As to access, Plaintiff alleges that at an unspecified time a Chinese
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW                                                      8
   LOS ANGELES
                                  RETAILER DEFENDANTS’ MEMO OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS FAC
          Case 2:18-cv-05470-MWF-JPR Document 50 Filed 12/11/18 Page 9 of 25 Page ID #:554



                     1   manufacturer, Zhangjiagang Jezo Co. Ltd. (“Zhangjiagang”), had contacted
                     2   Plaintiff about the Lace Designs and revealed that it was engaged in manufacturing
                     3   on behalf of the Brand. Compl. ¶ 37. Plaintiff does not plead any facts suggesting
                     4   that this manufacturer had any relationship with the Retailer Defendants.
                     5         As to the Brand’s relationship with the Retailer Defendants, Plaintiff relies
                     6   on the previous conclusory allegation
                     7
                               that at all times relevant hereto each of the Defendants was the agent,
                     8         affiliate, officer, director, manager, principal, alter-ego, and/or
                     9         employee of the remaining Defendants and was at all times acting
                               within the scope of such agency, affiliation, alter-ego relationship
                    10         and/or employment and actively participated in or subsequently
                    11         ratified and adopted, or both, each and all of the acts or conduct
                               alleged with full knowledge of all the facts and circumstances,
                    12         including, but not limited to, full knowledge of each and every
                    13         violation of Plaintiff’s rights and the damages to Plaintiff proximately
                               caused thereby.
                    14
                    15   FAC ¶ 18.
                    16         Plaintiff has added numerous allegations regarding the similarity of the Lace
                    17   Designs and lace on two products sold by the Brand. FAC ¶¶ 28-31. However, for
                    18   the Retailer Defendants, Plaintiff relies solely on its 300 page “Exhibit A” which is
                    19   an undifferentiated compilation of store receipts, product photographs, and website
                    20   screenshots. FAC ¶ 26 & Exh. A. As discussed below, these photographs as to the
                    21   Retailer Defendants depict products that do not share many of the characteristics of
                    22   the Lace Designs, contain different shapes and colors, are arranged differently,
                    23   and/or lack other elements of the Lace Designs. Indeed, in some of these
                    24   photographs, it is impossible to see the detail of the lace portion of the garment and
                    25   compare it to the Lace Designs. Plaintiff has therefore insufficiently alleged
                    26   infringement as to the Retailer Defendants.
                    27         With regard to secondary infringement, Plaintiff newly alleges that the
                    28   Chinese manufacturer Zhangjiagang, which is not a defendant in this action, is the
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW                                                      9
   LOS ANGELES
                                  RETAILER DEFENDANTS’ MEMO OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS FAC
         Case 2:18-cv-05470-MWF-JPR Document 50 Filed 12/11/18 Page 10 of 25 Page ID #:555



                     1   direct infringer. FAC ¶ 46. However, Plaintiff does not suggest that any of the
                     2   Retailer Defendants have any relationship with the manufacturer, much less
                     3   supervisory control over the manufacturer’s conduct.
                     4                                                III.
                     5                       STANDARDS ON MOTION TO DISMISS
                     6         Rule 8 requires a “short and plain statement of the claim showing that the
                     7   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The statement must provide
                     8   enough detail to “give the defendant fair notice of what the . . . claim is and the
                     9   grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)
                    10   (quotations omitted). The complaint must also be “plausible on its face.” Ashcroft
                    11   v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not akin to a
                    12   ‘probability requirement,’ but it asks for more than a sheer possibility that a
                    13   defendant has acted unlawfully.” Id. (internal citation omitted).
                    14         Pursuant to Federal Rule of Civil Procedure 12(b)(6), a defendant may move
                    15   to dismiss an action for failure to allege “enough facts to state a claim to relief that
                    16   is plausible on its face.” Mathew Enter., Inc. v. FCA US, LLC, 2016 WL 6778534,
                    17   at *4 (N.D. Cal. Nov. 16, 2016) (quoting Twombly, 550 U.S. at 570). “Dismissal
                    18   under Rule 12(b)(6) may be based on either (1) the ‘lack of a cognizable legal
                    19   theory,’ or (2) ‘the absence of sufficient facts alleged under a cognizable legal
                    20   theory.’” R Power Biofuels, LLC v. Chemex LLC, 2016 WL 6663002, at *3 (N.D.
                    21   Cal. Nov. 11, 2016) (quoting Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699
                    22   (9th Cir. 1990)).
                    23   ///
                    24   ///
                    25   ///
                    26   ///
                    27   ///
                    28   ///
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW                                                      10
   LOS ANGELES
                                  RETAILER DEFENDANTS’ MEMO OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS FAC
         Case 2:18-cv-05470-MWF-JPR Document 50 Filed 12/11/18 Page 11 of 25 Page ID #:556



                     1                                                IV.
                     2                                         ARGUMENT
                     3   A.    Plaintiff Fails to State a Claim Against the Retailer Defendants for
                               Vicarious and/or Contributory Copyright Infringement.
                     4
                     5         Plaintiff’s second claim for vicarious and/or contributory copyright
                     6   infringement fails as to the Retailer Defendants.
                     7         To state a claim for vicarious infringement, the complaint must allege that
                     8   the defendant “has the right and ability to supervise the infringing activity and also
                     9   has a direct financial interest in such activities.” Hard Rock Café Licensing v.
                    10   Concession Servs., 955 F.2d 1143, 1150 (7th Cir. 1992) (quoting Gershwin Publ’g
                    11   Corp. v. Columbia Artists Mgmt., Inc., 443 F.2d 1159, 1162 (2d Cir. 1971)); see
                    12   also Unicolors, Inc. v. NB Brother Corp., 2017 WL 4402287, at *5 (C.D. Cal. Oct.
                    13   3, 2017) (“‘A defendant is vicariously liable for copyright infringement if he enjoys
                    14   a direct financial benefit from another’s infringing activity and ‘has the right and
                    15   ability to supervise’ the infringing activity.”) (quoting Ellison v. Robertson, 357
                    16   F.3d 1072, 1076 (9th Cir. 2004)).
                    17         Likewise, only “[o]ne who, with knowledge of the infringing activity,
                    18   induces, causes or materially contributes to the infringing conduct of another may
                    19   be liable as a contributory copyright infringer.” Unicolors, 2017 WL 4402287, at
                    20   *5. “‘Put differently, liability exists if the defendant engages in ‘personal conduct
                    21   that encourages or assists the infringement.’” Id. (quoting A&M Records, Inc. v.
                    22   Napster, Inc., 239 F.3d 1004, 1019 (9th Cir. 2001) (quoting Matthew Bender & Co.
                    23   v. West Publ’g Co., 158 F.3d 693, 706 (2d Cir. 1998))).
                    24         Plaintiff’s conclusory allegations regarding the Retailers Defendants’
                    25   purported knowledge and participation are insufficient to establish a claim for
                    26   vicarious and/or contributory infringement when unsupported by facts. Plaintiff
                    27   alleges that “PJ and the retailer Defendants direct[ed] the manufacture of or
                    28   selection and sourcing of materials and designs for the Infringing Product or had
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW                                                      11
   LOS ANGELES
                                  RETAILER DEFENDANTS’ MEMO OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS FAC
         Case 2:18-cv-05470-MWF-JPR Document 50 Filed 12/11/18 Page 12 of 25 Page ID #:557



                     1   direct oversight or involvement in the sourcing of materials for and manufacture of
                     2   the Infringing Product.” FAC ¶ 47. Plaintiff further alleges that “PJ and the retailer
                     3   Defendants derived profit in connection with such infringement through its sales of
                     4   Infringing Product.” Id. Finally, as in its initial complaint, Plaintiff broadly
                     5   alleges, “Defendants knowingly induced, participated in, aided and abetted in and
                     6   profited from the illegal reproduction and/or subsequent sales of garments featuring
                     7   the Subject Designs as alleged herein. … Defendants, and each of them, are
                     8   vicariously liable for the infringement alleged herein because they had the right and
                     9   ability to supervise the infringing conduct and because they had a direct financial
                    10   interest in the infringing conduct.”1 FAC ¶¶ 48-49.
                    11         While Plaintiff now refers to “PJ and the retailer Defendants” rather than
                    12   simply “Defendants,” Plaintiff fails to differentiate between the 10 Retailer
                    13   Defendants and, more to the point, fails to explain how the Retailer Defendants
                    14   could possibly have supervised the conduct of either Zhangjiagang or the Brand.
                    15   Indeed, Plaintiff’s allegations make such legal conclusions implausible. The FAC
                    16   reflects that the Retailer Defendants are retail competitors. FAC ¶¶ 25-26 &
                    17   Exh. A.
                    18         Without some specific factual allegations, one cannot possibly infer that,
                    19   despite the fact that these 10 Retailer Defendants were competitors, they were all
                    20   working together with an apparel brand to supervise and control the design and/or
                    21   manufacture of products. Premier Fabrics, Inc. v. Woodland Trading Inc., 42 F.
                    22   Supp. 3d 549, 555 (S.D.N.Y. 2014) (“Apart from the conclusory allegation that
                    23   ‘[d]efendants knowingly induced, participated in, aided and abetted in and profited
                    24   from the illegal reproduction and/or subsequent sales of product featuring the
                    25   Subject Design,’ the First Amended Complaint makes no allegations of Ross’s
                    26   knowledge of the scope of its control, if any, over the allegedly infringing activity.
                    27   1
                           One court has held that identical allegations did not satisfy the Twombly pleading
                    28   standards. Klauber Bros., Inc., 2017 WL 4082483, at *6 (involving identical
DRINKER BIDDLE &
                         allegations).
   REATH LLP
 ATTORNEYS AT LAW                                                   12
   LOS ANGELES
                                   RETAILER DEFENDANTS’ MEMO OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS FAC
         Case 2:18-cv-05470-MWF-JPR Document 50 Filed 12/11/18 Page 13 of 25 Page ID #:558



                     1   Because plaintiffs fail to allege that Ross knowingly induced or encouraged direct
                     2   infringement, or enjoyed a right to stop or limit the infringing activity, plaintiff’s
                     3   claims for vicarious or contributory liability against Ross are dismissed for failure
                     4   to state a claim.”).
                     5          In fact, Plaintiff has not alleged that any of the Retailer Defendants is in the
                     6   business of designing or manufacturing apparel, much less apparel under the “P.J.
                     7   Salvage” brand. Therefore, it is not reasonable to infer that even one of the Retailer
                     8   Defendants was supervising or controlling the conduct of the Brand or any
                     9   manufacturer. Indeed, the FAC states that Zhangjiagang disclosed only the Brand
                    10   as its customer. FAC ¶ 22 (stating the manufacturer “identified the end customer as
                    11   Defendant PJ”). The FAC alleges “upon information and belief” that production
                    12   orders were “made by PJ to manufacture the Infringing Product into garments.”
                    13   FAC ¶ 25. Plaintiff further alleges that “PJ contracted with [Zhangjiagang] to
                    14   produce fabric or garments.” FAC ¶ 37.
                    15          In other words, there is no reasonable basis for either Plaintiff or the Court to
                    16   conclude that Zhangjiagang (or any manufacturer, for that matter) was working
                    17   with the Retailer Defendants to design or manufacture the garments at issue. This
                    18   violates the “plausibility requirement” set forth in Iqbal, 556 U.S. at 678, which “is
                    19   not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility
                    20   that a defendant has acted unlawfully.” See also Vitalix S.A. DE C.V. v. Grupo
                    21   Carossi Sociedad Anonima, 2010 WL 2612696, at *1 (C.D. Cal. June 25, 2010)
                    22   (granting motion to dismiss claim for vicarious copyright infringement because
                    23   “Plaintiff alleged that the Broadcasting Defendants had the ability to deny the
                    24   Florida Defendants' request to broadcast the Offending Videos, but this does not
                    25   amount to the right and ability to supervise the infringing activity.”).
                    26          Nor has Plaintiff alleged facts from which one can reasonably infer that the
                    27   Retailer Defendants received some direct financial benefit from the alleged
                    28   infringement. One cannot plausibly conclude that the Retailer Defendants were
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW                                                      13
   LOS ANGELES
                                  RETAILER DEFENDANTS’ MEMO OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS FAC
         Case 2:18-cv-05470-MWF-JPR Document 50 Filed 12/11/18 Page 14 of 25 Page ID #:559



                     1   involved in manufacturing any products, and there is no basis on which to conclude
                     2   that they would receive financial benefit from any alleged reduced costs. Even if
                     3   Plaintiff had plausibly alleged that the Retailer Defendants received a financial
                     4   benefit from reduced manufacturing costs, any such benefit would be attenuated
                     5   and not the “direct financial benefit” required to establish vicarious or contributory
                     6   infringement. See Unicolors, 2017 WL 4402287, at *5; see also Luvdarts, LLC v.
                     7   AT & T Mobility, LLC, 710 F.3d 1068 (9th Cir. 2013).
                     8         Because Plaintiff’s factual allegations in the FAC indicate that the Retailer
                     9   Defendants did not supervise or control the alleged infringement and did not
                    10   receive any direct financial benefit, the FAC fails to state a claim for vicarious or
                    11   contributory copyright infringement against the Retailer Defendants. This motion
                    12   to dismiss should be granted as to the Retailer Defendants on the second claim
                    13   without leave to amend.
                    14   B.    Plaintiff Fails to State a Claim for Copyright Infringement Against the
                               Retailer Defendants.
                    15
                    16         “A prima facie case for copyright infringement requires proof of . . . ‘(1)
                    17   ownership of a valid copyright, and (2) copying of constituent elements of the work
                    18   that are original.’” Star Fabrics, Inc., 2014 WL 12591272, at *3. “[C]opying
                    19   requires proof of both of the following: ‘(1) that the defendant had access to the
                    20   plaintiff’s work and (2) that the works are substantially similar.’” Id. (internal
                    21   citations omitted). Plaintiff’s complaint fails to plead facts sufficient to allege
                    22   access or the requisite similarity as to the products it alleges were sold by the
                    23   Retailer Defendants.
                    24         1.       Plaintiff Fails to Plead Facts Sufficient to Allege Access by the
                                        Retailer Defendants.
                    25
                    26         Plaintiff does not adequately plead access by the Retailer Defendants. “Proof
                    27   of access requires a ‘reasonable opportunity’ or ‘reasonable possibility’ of viewing
                    28   the plaintiff’s work.” Star Fabrics, 2014 WL 12591271, at *3 (citation omitted).
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW                                                        14
   LOS ANGELES
                                    RETAILER DEFENDANTS’ MEMO OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS FAC
         Case 2:18-cv-05470-MWF-JPR Document 50 Filed 12/11/18 Page 15 of 25 Page ID #:560



                     1   “‘Reasonable possibility’ requires more than ‘a bare possibility.’” Id. “Access may
                     2   be proven by direct or circumstantial evidence.” Id. “To adequately allege access
                     3   by circumstantial evidence, a plaintiff must allege facts by either: ‘(1) establishing a
                     4   chain of events linking the plaintiff’s work and the defendant’s access, or (2)
                     5   showing that the plaintiff’s work has been widely disseminated.” Id.
                     6         Plaintiff attempts to establish a “chain of events” and widespread
                     7   dissemination. Aside from the same list of general allegations that this Court
                     8   previously held was unduly speculative (see Dkt. 47 at 8; FAC ¶ 35), Plaintiff
                     9   alleges the following in support of a “chain of events”:
                    10         In or about February of 2017, a Chinese fabric and garment company,
                    11         [Zhangjiagang], inquired with [Plaintiff] via email as to pricing of
                               lace featuring the Subject Design, also asking for a picture of the
                    12         Subject Design. [Plaintiff] provided the image and pricing to
                    13         [Zhangjiagang] and requested that the end customer be identified.
                               [Zhangjiagang] identified the end customer as Defendant PJ.
                    14
                    15   FAC ¶¶ 22, 37. Plaintiff further alleges that “PJ took direct access to the Subject
                    16   Design through [Zhangjiagang], or otherwise had a reasonable opportunity to view
                    17   the Subject Design because PJ contracted with [Zhangjiagang] to produce fabric or
                    18   garments featuring [Plaintiff’s] Subject Design.” FAC ¶ 37.
                    19         The “chain of events” that Plaintiff alleges fails to allege anything against the
                    20   Retailer Defendants whatsoever. In other words, assuming Plaintiff adequately
                    21   alleged that the Brand had direct access or a reasonable opportunity to access the
                    22   Lace Designs, Plaintiff has not alleged any facts that suggest that the Retailer
                    23   Defendants had access by virtue of the Brand’s access. Indeed, as discussed above,
                    24   the alleged facts suggest that the Retailer Defendants were not involved in the
                    25   manufacture or design of the garments and had no relationship with Zhangjiagang.
                    26   Therefore, Plaintiff has not plausible alleged that Zhangjiagang’s possession of the
                    27   Lace Designs provided the Retailer Defendants access.
                    28         Plaintiff’s allegation of widespread dissemination is similarly deficient.
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW                                                      15
   LOS ANGELES
                                  RETAILER DEFENDANTS’ MEMO OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS FAC
         Case 2:18-cv-05470-MWF-JPR Document 50 Filed 12/11/18 Page 16 of 25 Page ID #:561



                     1   Plaintiff alleges: “[B]y virtue of [Plaintiff’s] widespread dissemination of over 30
                     2   million yards of lace featuring the Subject Design, including millions of such yards
                     3   in the New York and Los Angeles apparel markets in which PJ primarily operates,
                     4   PJ – and thus all other defendants – had a reasonable opportunity to view or copy
                     5   the Subject Design.” FAC ¶ 36. Again, even if Plaintiff has adequately alleged that
                     6   the Brand had access to the Lace Designs by virtue of widespread dissemination,
                     7   Plaintiff does not connect this to the Retailer Defendants whatsoever.
                     8         In Star Fabrics, the Court held that an allegation that plaintiff “widely
                     9   disseminated fabric bearing the Subject Design to numerous parties in the fashion
                    10   and apparel industries” without further factual support was insufficient to plead
                    11   access. Star Fabrics, 2014 WL 12591271, at *4. Star Fabrics held that because
                    12   “the Complaint alleges no facts to support this allegation” and “fails to quantify the
                    13   design’s dissemination in any way, it falls short of demonstrating a reasonable
                    14   possibility of access.” Id.; see also Lixenberg, 2016 WL 7469666, at *2.
                    15   Accordingly, this generalized factual allegation as to the Retailer Defendants fails
                    16   as a matter of law.
                    17         Because Plaintiff has failed to allege a chain of events or widespread
                    18   dissemination as to the 10 Retailer Defendants, Plaintiff’s first claim against them
                    19   should be dismissed.
                    20         2.       Plaintiff Fails to Plead Facts Sufficient to Allege Striking
                                        Similarity or Even Substantial Similarity as to the Garments
                    21                  Allegedly Sold by Retailer Defendants.
                    22         Plaintiff’s first claim also fails because the FAC does not adequately plead
                    23   striking similarity or even substantial similarity.
                    24         Because Plaintiff has failed to adequately allege access, it must allege that
                    25   the designs are “strikingly similar.” Baxter v. MCA, Inc., 812 F.2d 421, 424, n. 2
                    26   (9th Cir. 1987) (“Proof of striking similarity is an alternative means of proving
                    27   ‘copying’ where proof of access is absent”). Yet, Plaintiff fails to adequately allege
                    28   that the garments sold by the Retailer Defendants are “strikingly similar” to the
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW                                                        16
   LOS ANGELES
                                    RETAILER DEFENDANTS’ MEMO OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS FAC
         Case 2:18-cv-05470-MWF-JPR Document 50 Filed 12/11/18 Page 17 of 25 Page ID #:562



                     1   Lace Designs. Moreover, even if the complaint had alleged facts demonstrating
                     2   access, Plaintiff does not allege facts sufficient to establish substantial similarity.
                     3            “The test for substantial similarity involves an extrinsic and intrinsic inquiry.
                     4   The extrinsic test is objective and ‘focuses on the ‘articulable similarities’ between
                     5   the two works.’” Star Fabrics, 2014 WL 12591271, at *4 (citations omitted). The
                     6   intrinsic test is subjective and considers “‘whether the ordinary, reasonable
                     7   audience’ would find the works substantially similar in the ‘total concept and feel
                     8   of the works.’” Id. “On a motion to dismiss, the Court need only address the
                     9   extrinsic test, as the intrinsic test must be resolved by a jury.” Id. “In applying the
                    10   extrinsic test . . . [i]n the context of fabric designs, a court must examine ‘the
                    11   similarities in their objective details in appearance, including, but not limited to, the
                    12   subject matter, shapes, colors, materials, and arrangement of the
                    13   representations.” Star Fabrics, 2014 WL 12591271, at *4 (emphasis added); see
                    14   also L.A. Printex Indus., Inc. v. Aeropostale, Inc., 676 F.3d 841, 849 (9th Cir.
                    15   2012).
                    16            Plaintiff’s complaint does not include factual allegations of either striking or
                    17   substantial similarity as to the Retailer Defendants. The FAC compares various
                    18   aspects of the Lace Designs to lace appearing in products made and sold by the
                    19   Brand. FAC ¶¶ 28-31. However, Plaintiff fails to do the same for the Retailer
                    20   Defendants. Rather, Plaintiff attaches Exhibit A of over 300 pages of unorganized,
                    21   unlabeled, and often unidentifiable photographs, screenshots, which does not satisfy
                    22   pleading requirements under the Federal Rules. See, e.g., Fed. R. Civ. Proc. 8(d)(1)
                    23   (“Each allegation must be simple, concise, and direct”). No defendant should have
                    24   to comb through 300 pages in order to speculate about the claim against it. For
                    25   over a hundred of these pages, it would require significant forensic effort (if it is
                    26   even possible) to identify which of the Defendants, if any, Plaintiff alleges sold the
                    27   pictured garment. See, e.g., KB000096-154. Other pages contain scans of product
                    28   tags naming retailers, but it is unclear which, if any, of the photographs depict
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW                                                        17
   LOS ANGELES
                                    RETAILER DEFENDANTS’ MEMO OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS FAC
         Case 2:18-cv-05470-MWF-JPR Document 50 Filed 12/11/18 Page 18 of 25 Page ID #:563



                     1   products that were attached to that tag.
                     2         The Retailer Defendants were able to identify some product images as
                     3   allegedly pertaining to a particular Defendant. In some cases, the product image
                     4   appeared to be on a screenshot from a given Defendant’s website. In other cases, a
                     5   charitable interpretation of the order of pages (product receipts followed by product
                     6   images), is that the images depict the products named on the receipts. However, in
                     7   all of these cases, the products pictured are not substantially similar to the Lace
                     8   Designs and contain distinct differences:
                     9             Century 21 Department Stores (“Century 21”)
                    10             • Plaintiff depicts a portion of one product purportedly purchased from
                    11                Century 21. FAC Exh. A at KB000004-6. The depicted product and
                    12                the Lace Designs are differently shaped (triangular versus rectangular)
                    13                and differently colored (grey versus white). The inner portions of the
                    14                scalloped edges are pointed while the Lace Designs’ scallops are
                    15                rounded. In between the scallops is slight webbing, which is not found
                    16                in the Lace Designs. Finally, the leaves and petals are two toned and
                    17                metallic, but the Lace Designs’ leaves and petals are all white.
                    18             • The pages Bates numbered KB00088-89 depict a pair of women’s
                    19                underpants purportedly on Century 21’s website. The lace leaves and
                    20                petals lack the translucency of those in the Lace Designs. The lace
                    21                inset in the underpants lacks scalloped edges and does not have dots at
                    22                the edges.
                    23             HerRoom (Andra Group L.P.)
                    24             • While KB000010 depicts a bra purportedly sold at HerRoom, the
                    25                photograph makes it impossible to discern its pattern. However,
                    26                differences are visible: the lace is black, not white; the scalloped
                    27                edges are shallower than those of the Lace Designs; and the lace is
                    28                triangular rather than rectangular.
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW                                                      18
   LOS ANGELES
                                  RETAILER DEFENDANTS’ MEMO OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS FAC
         Case 2:18-cv-05470-MWF-JPR Document 50 Filed 12/11/18 Page 19 of 25 Page ID #:564



                     1   • The lace at KB000231 is triangular, pink, and does not appear to have
                     2       flowers in its design.
                     3   • No pattern is visible in the product at KB000232-233
                     4   Nordstrom
                     5   • The lace on the shorts and camisole purportedly sold by Nordstrom
                     6       (KB000011-16) is markedly different from the Lace Designs. It is
                     7       bright red, not white, and does not contain any flowers. The leaves are
                     8       filled in, not translucent.
                     9   • The lace pictured in KB000158 differs in color and translucency from
                    10       the Lace Designs. Further, the shapes in the design are thicker than in
                    11       the Lace Designs. There is no lace in KB000159-60. The lace in
                    12       KB000161-62 is hidden and rumpled in such a way that it is not
                    13       possible to compare it to the Lace Designs.
                    14   • It is difficult to see the detail, but the lace in the product at KB000219-
                    15       220 appears to be black and blue and triangular. Similarly, the
                    16       products at KB000221-229 are not white and the photographs do not
                    17       show enough detail to compare the patterns.
                    18   Lord and Taylor
                    19   • The product depicted at KB000017-20 is differently colored (coral),
                    20       differently arranged (triangular) and the scallops are externally webbed
                    21       and internally pointed.
                    22   • The detail in the lace in the products at KB000076-79, KB000083-85,
                    23       and KB000253-54 is impossible to discern.
                    24   • The leaves and petals are filled in, rather than translucent in the lace at
                    25       KB000080-81. The lace is triangular, not rectangular.
                    26   • The lace at KB000255-256 does not contain flowers and is silver, not
                    27       white.
                    28   • The lace at KB000308 is bright red, not white. It does not appear to
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW                                             19
   LOS ANGELES
                         RETAILER DEFENDANTS’ MEMO OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS FAC
         Case 2:18-cv-05470-MWF-JPR Document 50 Filed 12/11/18 Page 20 of 25 Page ID #:565



                     1       contain floral elements and contains few leaves.
                     2   Amazon.com
                     3   • The garment depicted at KB000021-22 is fuschia, not white, the lace is
                     4       triangular and the curling stems are arranged differently than those in
                     5       the Lace Designs. The leaves and petals are two toned and the
                     6       scalloped edges are thinner than those in the Lace Design and contain
                     7       webbing and points that the Lace Designs’ scallops do not.
                     8   • The lace depicted in the photograph at KB000047 is triangular, bright
                     9       pink, and has no flowers in its design. The scalloped edges are
                    10       thinner.
                    11   • The product at KB000048-49 is grey, not white. The lace appears to
                    12       have a straight line just above the scalloped edge and the inner scallops
                    13       are pointed rather than rounded.
                    14   • It is impossible to see the detail of lace in the bras at KB000050-51
                    15       and KB000266-67, the pants at KB000052-53, the camisole at
                    16       KB000258-59, the shorts at KB000261-65, the underpants at
                    17       KB000267-68 and KB000276, or the shirt at KB000273-74.
                    18   • The lace in the underpants at KB000277 contains central leaves, with
                    19       no translucency, with flowered rather than scalloped edges.
                    20   6pm
                    21   • KB000028-KB000030 depict grey and metallic silver lace arranged in
                    22       a triangle. The flowers arch out side by side from a central line. The
                    23       scalloped edges are thin, with webbing between each dip and with
                    24       points on the inner edges.
                    25   • The lace at KB000057 is silver and triangular, not white and
                    26       rectangular.
                    27   • The photograph is blurred at KB000059 and it is therefore difficult to
                    28       discern any detail, but the lace is arranged in a triangle, not a rectangle.
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW                                             20
   LOS ANGELES
                         RETAILER DEFENDANTS’ MEMO OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS FAC
         Case 2:18-cv-05470-MWF-JPR Document 50 Filed 12/11/18 Page 21 of 25 Page ID #:566



                     1   Zappos.com
                     2   • The lace in the photograph at KB000031-32 is white and grey rather
                     3       than just white. It does not contain many elements of the Lace
                     4       Designs, such as scalloped edges and dots at the border.
                     5   • The photograph of the bra at KB000040-41 depicts lace that is metallic
                     6       silver, not white. Some of the petals and leaves appear to be filled in
                     7       entirely while others appear to be two-toned. The arrangement of the
                     8       leaves and flowers is spatially different and the scalloped edges are
                     9       thinner and more variable in width.
                    10   • It is impossible to discern the pattern in the lace depiced in the
                    11       products at pages KB000042-45.
                    12   Macy’s Inc. doing business as “Bloomingdale’s”
                    13   • The lace in the product depicted at KB000034-39 contains none of the
                    14       elements of the Lace Designs (no flowers, leaves, or stems) and is
                    15       black, not white.
                    16   • It is impossible to discern the detail in the black lace at KB000054-55.
                    17   • The product lace in the bra at KB000061 is silver and grey, not white.
                    18       The design contains a straight line immediately above the scalloped
                    19       edge. Some of the leaves appear to be two-toned and the lace is
                    20       triangular.
                    21   • No detail is visible in the products depicted at KB00062-65,
                    22       KB000251-52, and KB000285-86 but the products are pink, black, and
                    23       dark gray, not white.
                    24   • The shorts at KB000249-250 do not appear to contain any lace
                    25       element. KB000249-252.
                    26   Dillard’s Inc.
                    27   • Plaintiff includes screenshots of a single product, a pair of pajama
                    28       pants, on Dillard’s website, KB000086-87. While there appears to be
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW                                             21
   LOS ANGELES
                         RETAILER DEFENDANTS’ MEMO OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS FAC
         Case 2:18-cv-05470-MWF-JPR Document 50 Filed 12/11/18 Page 22 of 25 Page ID #:567



                     1                 a narrow strip of lace near the hems, it is impossible to see the detail in
                     2                 the design. Id. at 87.
                     3             Blum’s Swimwear and Intimate Apparel
                     4             • Exhibit A contains 18 pages of screenshots that appear to be from
                     5                 Blum’s website. See Exh. A at KB000201-218 and KB000279. It is
                     6                 not possible to see the detail in the lace pictured in any of the product
                     7                 photographs. Id. However, it is apparent that while the Lace Designs
                     8                 are white and rectangular with scalloped edges, the products on
                     9                 Blum’s website are completely different both in color (charcoal, navy,
                    10                 red, grey, burgundy, black, and pink) and in shape (narrow strips,
                    11                 triangles, no scalloped edges).
                    12          Therefore, even if attaching a 300-page, undifferentiated exhibit were an
                    13   acceptable pleading practice, Plaintiff has failed to allege that any of the products
                    14   depicted were substantially similar to the Lace Designs. The first claim should be
                    15   dismissed on this further ground.
                    16          Thus, Plaintiff’s claims against the Retailer Defendants fail to allege “enough
                    17   facts to state a claim to relief that is plausible on its face” and is subject to
                    18   dismissal. Twombly, 550 U.S. at 547.
                    19   ///
                    20   ///
                    21   ///
                    22   ///
                    23   ///
                    24   ///
                    25   ///
                    26   ///
                    27   ///
                    28   ///
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW                                                      22
   LOS ANGELES
                                  RETAILER DEFENDANTS’ MEMO OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS FAC
         Case 2:18-cv-05470-MWF-JPR Document 50 Filed 12/11/18 Page 23 of 25 Page ID #:568



                     1                                                 V.
                     2                                        CONCLUSION
                     3         For the foregoing reasons, the Retailer Defendants respectfully request that
                     4   the Court dismiss Plaintiff’s claims against the Retailer Defendants without leave to
                     5   amend.
                     6
                     7   Dated: December 11, 2018                        Respectfully submitted,
                     8                                                   DRINKER BIDDLE & REATH LLP
                     9
                                                                         By:           /s/ Paul M. Gelb
                    10                                                          Paul M. Gelb
                                                                                Zoe K. Wilhelm
                    11                                                      Attorneys for Defendants
                    12                                                      P.J. SALVAGE, WUNDIES
                                                                            ENTERPRISES, INC.,
                    13                                                      ANDRA GROUP L.P., BLUM’S
                                                                            SWIMWEAR AND INTIMATE
                    14                                                      APPAREL, CENTURY 21
                                                                            DEPARTMENT STORES, LLC,
                    15                                                      DILLARD’S INC., AND
                                                                            NORDSTROM, INC.
                    16
                    17   Dated: December 11, 2018                        SPERTUS, LANDES & UMHOFER,
                                                                         LLP
                    18
                    19                                                   By:         /s/ Ezra D. Landes
                                                                             James W. Spertus
                    20                                                       Ezra D. Landes
                                                                         Attorneys for Defendants
                    21                                                   AMAZON.COM, INC., LORD &
                                                                         TAYLOR, LLC, MACY’S INC., AND
                    22                                                   ZAPPOS IP, INC.
                    23
                    24
                    25
                    26
                    27
                    28
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW                                                      23
   LOS ANGELES
                                  RETAILER DEFENDANTS’ MEMO OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS FAC
         Case 2:18-cv-05470-MWF-JPR Document 50 Filed 12/11/18 Page 24 of 25 Page ID #:569



                     1                                   CERTIFICATE OF SERVICE
                     2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                     3          I am employed in the County of Los Angeles, State of California. I am over the age of
                         18 and not a party to the within action. My business address is Drinker Biddle & Reath LLP,
                     4   1800 Century Park East, Suite 1500, Los Angeles, California 90067.
                     5           On December 11, 2018, I served the foregoing document described as:
                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF RETAILER
                     6   DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
                         PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6) on the interested
                     7   parties in this action by transmitting a copy as follows:
                     8                                SEE ATTACHED SERVICE LIST
                     9
                    10    X     By ELECTRONIC FILING (I electronically filed the foregoing with the Clerk of the
                                Court using the CM/ECF system which will send notification of such filing to counsel
                    11          denoted on the attached Service List.)

                    12          By PERSONAL SERVICE

                    13                 by personally delivering such envelope to the addressee.

                    14                 by causing such envelope to be delivered by messenger to the office of the
                                       addressee.
                    15          By UNITED STATES MAIL (I am readily familiar with the firm’s practice of
                    16          collection and processing correspondence for mailing. Under that practice it would be
                                deposited with U.S. Postal Service on that same day with postage thereon fully prepaid
                    17          at Los Angeles, California in the ordinary course of business. I am aware that on
                                motion of the party served, service is presumed invalid if postal cancellation date or
                    18          postage meter date is more than one day after date of deposit for mailing in affidavit.)

                    19          By OVERNIGHT DELIVERY (by causing such envelope to be delivered to the office
                                of the addressee by overnight delivery via Federal Express or by other similar overnight
                    20          delivery service.)

                    21          By FAX TRANSMISSION

                    22          (State) I declare under penalty of perjury under the laws of the State of California that
                                the above is true and correct.
                    23    X     (Federal) I declare that I am employed in the office of a member of the bar of this court
                    24          at whose direction the service was made.

                    25          Executed on December 11, 2018, at Los Angeles, California.

                    26
                    27               PAUL M. GELB                                        /s/ Paul M. Gelb
                         Name                                             Signature
                    28
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                                  RETAILER DEFENDANTS’ MEMO OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS FAC
         Case 2:18-cv-05470-MWF-JPR Document 50 Filed 12/11/18 Page 25 of 25 Page ID #:570



                     1                                        SERVICE LIST
                                                  Klauber Brothers, Inc. v. P.J. Salvage, et al.
                     2                            USDC Case No. 2:18-cv-05470-MWF-JPR
                     3
                     4   Trevor William Barrett
                         tbarrett@donigerlawfirm.com
                     5
                         Scott A. Burroughs
                     6   scott@donigerlawfirm.com, jgomes@donigerlawfirm.com, ewilson@donigerlawfirm.com,
                         awinter@donigerlawfirm.com, llittman@donigerlawfirm.com, dphillips@donigerlawfirm.com,
                     7   tbarrett@donigerlawfirm.com
                     8   Stephen M. Doniger
                         stephen@donigerlawfirm.com, ewilson@donigerlawfirm.com, awinter@donigerlawfirm.com,
                     9   llittman@donigerlawfirm.com, ggarcia@donigerlawfirm.com; hhan@donigerlawfirm.com,
                         dphillips@donigerlawfirm.com, tbarrett@donigerlawfirm.com
                    10
                         Justin M. Gomes
                    11   jgomes@donigerlawfirm.com
                    12   Ezra D. Landes
                         ezra@spertuslaw.com,sluecf@spertuslaw.com
                    13
                         James W. Spertus
                    14   jim@spertuslaw.com,sluecf@spertuslaw.com
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                                  RETAILER DEFENDANTS’ MEMO OF POINTS AND AUTHORITIES ISO MOTION TO DISMISS FAC
